Case 2:20-cv-07205-MCS-DFM Document 13 Filed 02/11/21 Page 1 of 1 Page ID #:296




                       UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



  ISRAEL MAGANA,                            Case No. CV 20-07205-MCS (DFM)

            Petitioner,                     ORDER ACCEPTING REPORT
                                            AND RECOMMENDATION OF
               v.                           UNITED STATES MAGISTRATE
                                            JUDGE
  RAYMOND MADDEN,

            Respondent.


        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Petitioner did not file objections by the deadline. The
  Court accepts the report, findings, and recommendations of the Magistrate
  Judge.
        IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss
  (Dkt. 9) is GRANTED and that Judgment be entered dismissing this action
  without prejudice.


  Date: February 11, 2021                    ___________________________
                                             MARK C. SCARSI
                                             United States District Judge
